 21-10082-jlg   Doc 9       Filed 01/24/21    Entered 01/24/21 19:28:30   Main Document
                                             Pg 1 of 5



WINDELS MARX LANE & MITTENDORF, LLP
Attorneys for Alan Nisselson, Interim Chapter 7 Trustee
156 West 56th Street
New York, New York 10019
Telephone: (212) 237-1000
Attorneys appearing: Alan Nisselson (anisselson@windelsmarx.com)
                      Leslie S. Barr (lbarr@windelsmarx.com)

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 In re
                                                         Chapter 7
  MEDICI 326 GRAND LLC,
                                                         Case No. 21-10073-jlg
                           Debtor.
  In re
                                                         Chapter 7
  MEDICI 1150 N. AMERICAN STREET LLC,
                                                         Case No. 21-10074-jlg
                           Debtor.
  In re
                                                         Chapter 7
  MEDICI 171 N. ABERDEEN LLC,
                                                         Case No. 21-10075-jlg
                           Debtor.
  In re
                                                         Chapter 7
                    TH
  MEDICI 186 N. 6        LLC,
                                                         Case No. 21-10076-jlg
                           Debtor.
  In re
                                                         Chapter 7
  MEDICI 251 DEKALB LLC,
                                                         Case No. 21-10077-jlg
                           Debtor.
  In re
                                                         Chapter 7
  MEDICI 320 FLORIDA LLC,
                                                         Case No. 21-10078-jlg
                           Debtor.
  In re
                                                         Chapter 7
  MEDICI 629 E. 5TH LLC,
                                                         Case No. 21-10079-jlg
                           Debtor.




{11888251:1}
    21-10082-jlg      Doc 9    Filed 01/24/21    Entered 01/24/21 19:28:30            Main Document
                                                Pg 2 of 5



    In re

    MEDICI 890-911 JEFFERSON AVENUE LLC,                         Chapter 7

                              Debtor.                            Case No. 21-10080-jlg
    In re
                                                                 Chapter 7
    QUARTERS PROPERTIES USA, INC.,
                                                                 Case No. 21-10081-jlg
                              Debtor.
    In re
                                                                 Chapter 7
    QUARTERS SERVICES USA, LLC,
                                                                 Case No. 21-10082-jlg
                              Debtor.

     MOTION OF TRUSTEE FOR ORDER SHORTENING TIME FOR HEARING TO
      CONSIDER TRUSTEE’S MOTION PURSUANT TO 11 U.S.C. §§ 105(a), 305(a),
       AND 707(a) TO DISMISS DEBTORS’ BANKRUPTCY CASES FOR CAUSE

TO THE HONORABLE JAMES L. GARRITY, JR.,
UNITED STATES BANKRUPTCY JUDGE:

            Alan Nisselson (“Trustee”), interim trustee for the above-captioned related chapter 7

Debtors, by his attorneys, Windels Marx Lane & Mittendorf, LLP, respectfully submits this motion

for the entry of an Order shortening time to consider the Trustee’s motion to dismiss the Debtors’

captioned chapter 7 bankruptcy cases for cause (the “Motion to Dismiss”).1 In support of this

motion, the Trustee has filed his supporting Declaration, and respectfully represents the following.

                                        I.     Shortened Notice.

            1.     The Trustee is seeking an Order scheduling a hearing on shortened notice rather

than moving by ordinary notice of motion because the Trustee believes that these cases must be

dismissed as soon as possible. As noted in the Trustee’s supporting Declaration, any delay will

only harm the landlords, tenants, service providers, creditors, and the Debtors.



1
 These ten related cases were filed on January 15, 2021, but are not jointly administered. Accordingly, the
Trustee is filing this Motion in each case.

{11888251:1}                                    2
 21-10082-jlg      Doc 9     Filed 01/24/21    Entered 01/24/21 19:28:30          Main Document
                                              Pg 3 of 5



         2.    Bankruptcy Rule 2002(a)(4) requires at least 21 days’ notice of a hearing to

consider a motion to dismiss a chapter 7 liquidation case. FED. R. BANKR. P. 2002(a)(4).

         3.    Bankruptcy Rule 9006(c)(1) also permits a court to reduce the time required for

notice “for cause shown”. FED. R. BANKR. P. 9006(c)(1). Bankruptcy Rule 9006(c)(2) lists

particular situations in which a reduction of time is not permitted, but dismissal under Bankruptcy

Rule 2002(a)(4) is not among those prohibited situations. Accordingly, the Court, in its discretion,

may shorten the time required for notice of the Motion to Dismiss.

         4.    As more fully set forth in the Trustee’s Declaration, these cases are untenable and

cannot be administered in their present situation. Cause exists in these cases for the Court to hear

the Motion to Dismiss on shortened notice. Accordingly, the Trustee respectfully requests that the

Court approve and enter the proposed Order Scheduling Hearing attached to the Trustee’s

Declaration as Exhibit “A”. The Trustee respectfully requests that the Court schedule a hearing to

consider the Motion to Dismiss by no later than the week of February 1, 2021.

         5.    Bankruptcy Rule 2002(a) requires that notice of motions to dismiss be given to “the

debtor, the trustee, all creditors and indenture trustees . . . .” FED. R. BANKR. P. 2002(a).

         6.    The Trustee proposes to comply with Bankruptcy Rule 2002 by serving the Motion

to Dismiss, the Trustee’s Declaration with all exhibits, and the Order Scheduling Hearing on: (a)

K&L Gates, LLP, counsel to the Debtor; (b) all parties or their counsel who contacted the Trustee

about these cases; (c) all creditors listed by the Debtors with their bankruptcy petitions and any

entities having filed proofs of claim; (d) the Office of the United States Trustee for the Southern

District of New York; and (e) all entities that have requested notice in these chapter 7 cases

under Bankruptcy Rule 2002. Notice will be provided by one or two day overnight delivery, by




{11888251:1}                                  3
 21-10082-jlg     Doc 9     Filed 01/24/21    Entered 01/24/21 19:28:30         Main Document
                                             Pg 4 of 5



ECF, or, if available, electronic mail. As such, the Trustee respectfully requests that this Court

enter the Order Scheduling Hearing shortening the notice required for the Motion to Dismiss.

         7.    Pursuant to Local Rule 9077-1(a), the Trustee’s Declaration in support of his

request for a hearing on shortened notice is attached as Exhibit “1”.

         8.    In addition, the Trustee respectfully requests that the Court approve the provisions

of the Order Scheduling Hearing requiring that, to be considered, objections to the Motion must

be in writing, filed with the Court and served so as to be received no later than one day before the

hearing by: (a) counsel for the Trustee, Windels Marx Lane & Mittendorf, LLP, 156 West 56th

Street, New York, New York 10019, Attn: Alan Nisselson, Esq. (anisselson@windelsmarx.com),

and Leslie S. Barr, Esq. (lbarr@windelsmarx.com), and (b) the Office of the United States Trustee

for the Southern District of New York, 201 Varick Street, Suite 1006, New York, New York

10014, Attn: Greg Zipes, Esq. (greg.zipes@usdoj.gov).

         9.    The Trustee submits that the notice of the Motion to Dismiss and Hearing as

provided for herein complies fully with Bankruptcy Rule 2002 and Local Bankruptcy Rule 2002-

1, and constitutes good and adequate notice of the Motion to Dismiss and any related proceedings.

Therefore, the Trustee respectfully requests that this Court approve the notice procedures proposed

above.

                             II.     No Prior Request; Conclusion.

         10.   No prior request for the relief sought in this motion has been made to this or any

other Court. For the reasons stated above, the Trustee respectfully requests that the Court enter an

Order Scheduling Hearing shortening the time to consider the Trustee’s Motion to Dismiss for a

date not later than the week of February 1, 2021.




{11888251:1}                                 4
 21-10082-jlg     Doc 9     Filed 01/24/21    Entered 01/24/21 19:28:30      Main Document
                                             Pg 5 of 5



         WHEREFORE, the Trustee respectfully requests that the Court enter the proposed Order

Scheduling Hearing and grant such other and further relief as is just.

Dated: New York, New York             WINDELS MARX LANE & MITTENDORF, LLP
       January 23, 2021               Attorneys for Alan Nisselson, chapter 7 Trustee


                                      By:     /s/ Leslie S. Barr
                                              Alan Nisselson (anisselson@windelsmarx.com)
                                              Leslie S. Barr (lbarr@windelsmarx.com)
                                              156 West 56th Street
                                              New York, New York 10019
                                              Tel: (212) 237-1000 / Facsimile: (212) 262-1215




{11888251:1}                                 5
